DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on April 18, 2022.

Response to Arguments
3.	Applicant’s amendments/arguments filed on April 18, 2022 regarding 35 U.S.C. 112(b) claim 6 rejection have been fully considered and found persuasive. Accordingly, said claim 6 rejection under 35 U.S.C. 112(b) has been withdrawn.

      Applicant’s amendments/arguments filed on April 18, 2022 have been fully considered but found unpersuasive as explained below.

Applicant respectfully asserts that the prior art cited fails to meet the limitations “…wherein the first cover and the second cover are connected unitarily with each other along the outer peripheral surface of the inner pipe in a circumferential direction of the inner pipe to have a shape of a loop that is spaced apart from the inner pipe, and the first cover and the second cover are divided by partition walls that are extended in a radial direction from the outer peripheral surface of the inner pipe to the inner peripheral surfaces of the first cover and the second cover, the partition walls being arranged apart from each other in the circumferential direction of the inner pipe…”.

The Examiner respectfully submits that Grieswald discloses that the first cover (12) and the second cover (6) are connected unitarily with each other along the outer peripheral surface (460) of the inner pipe (4) in a circumferential direction of the inner pipe (4) in such a manner as to have a shape of a loop, and the first cover (12) and the second cover (6) are divided by means of partition walls (ring-shaped side walls 10, 11) that are extended in a radial direction from the outer peripheral surface of the inner pipe (4) to the inner peripheral surfaces of the first cover (12) and the second cover (6), the partition walls (ring-shaped side walls 10, 11) being arranged apart from each other in the circumferential direction of the inner pipe (4) (As shown in Grieswald Annotated Fig. 1 below).

Disposition of Claims
     Claims 1-2, 4 and 6-8 are pending in this application.
     Claims 7-8 are withdrawn from consideration.
     Claims 1-2, 4 and 6 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Grieswald – US 2016/0201621 A1).

With regard to claim 1, Grieswald (Please see Annotated Fig. 1 below) disclose:
A resonator (resonator 1) mounted on an intake system for supplying air to an engine of a vehicle to allow a given frequency in intake noise to be resonated to reduce the intake noise (Grieswald [0004]), the resonator (1) comprising:
an inner pipe (inner pipe 4) formed to a shape of a cylinder with 
an inner peripheral surface (450: Please see Grieswald Annotated Fig. 1 below) forming an internal space (1000: Please see Grieswald Annotated Fig. 1 below) and 
an outer peripheral surface (460: Please see Grieswald Annotated Fig. 1 below) and having
first openings (First openings 323: Please see Grieswald Annotated Fig. 1 below) penetrated into the outer peripheral surface (460) thereof from the inner peripheral surface (450) thereof and
second openings (Second openings 523: Please see Grieswald Annotated Fig. 1 below) spaced apart from the first opening (323);
a first cover (L-shaped circumferential wall 12) coupled to the outer peripheral surface (460) of the inner pipe (4) in such a manner as to allow a first resonant space (second annular chamber 3) to be formed between the outer peripheral surface (460) of the inner pipe (4) and an inner peripheral surface of the first cover (12), the first resonant space (3) communicating with the internal space (1000) of the inner pipe (4) through the first openings (323) and a volume of the first resonant space (3) being set to reduce a first frequency [1]; and
a second cover (U-shaped circumferential wall 6) coupled to the outer peripheral surface (460) of the inner pipe (4) in such a manner as to allow a second resonant space (first annular chamber 2) to be formed between the outer peripheral surface (460) of the inner pipe (4) and an inner peripheral surface of the second cover (6), the second resonant space (2) communicating with the internal space (1000) of the inner pipe (4) through the second openings (523), and a volume of the second resonant space (2) being set to reduce a second frequency [1].
[1] Please note that claim 1 is directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations “…being set to reduce a first frequency…” and “…being set to reduce a second frequency…” as shown above, which are narrative in form, have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). 
The prior art has been shown to be structurally capable of performing this/these function(s).
wherein the first cover (12) and the second cover (6) are connected unitarily with each other along the outer peripheral surface (460) of the inner pipe (4) in a circumferential direction of the inner pipe (4) in such a manner as to have a shape of a loop, and the first cover (12) and the second cover (6) are divided by means of partition walls (ring-shaped side walls 10, 11) that are extended in a radial direction from the outer peripheral surface of the inner pipe (4) to the inner peripheral surfaces of the first cover (12) and the second cover (6), the partition walls (ring-shaped side walls 10, 11) being arranged apart from each other in the circumferential direction of the inner pipe (4).


    PNG
    media_image1.png
    850
    1385
    media_image1.png
    Greyscale

Grieswald Annotated Fig. 1

With regard to claim 2, Grieswald disclose the resonator according to claim 1, and further on Grieswald also discloses:
wherein one side peripheral end (901: Please see Grieswald Annotated Fig. 1 above) of the inner pipe (4) communicates with a first pipe (801: Please see Grieswald Annotated Fig. 1 above) of the intake system for introducing external air, the other side peripheral end (902: Please see Grieswald Annotated Fig. 1 above) thereof communicates with a second pipe (802) for supplying the air to the engine, and the first cover (12) and the second cover (6) are formed of loop-shaped members adapted to insert the inner pipe (4).

With regard to claim 4, Grieswald disclose the resonator according to claim 2, and further on Grieswald also discloses:
wherein the first openings (323) and the second openings (523) have a shape of a slit (Grieswald [0033]: “The wall holes 23 are designed as slits in the exemplary embodiments of FIGS. 1 to 6”) extended in the circumferential direction of the inner pipe (4), and the first openings (323) and the second openings (523) are formed to allow at least one of the number of openings, the lengths of openings in the circumferential direction of the inner pipe (4), the widths and number of openings in a longitudinal direction (longitudinal axis 5) of the inner pipe (4) to be different from each other (Please see Grieswald Fig. 4 showing openings of different length/width).

With regard to claim 6, Grieswald disclose the resonator according to claim 2, and further on Grieswald also discloses:
a third cover (L-shaped circumferential wall 18) spaced apart from the second cover (6) in a longitudinal direction (longitudinal axis 5) of the inner pipe (4) and coupled to the outer peripheral surface (460) of the inner pipe (4) in such a manner as to allow a third resonant space (third annular chamber 17) to be formed between the outer peripheral surface (460) of the inner pipe (4) and the inner peripheral surface (450) thereof, the third resonant space (17) communicating with the internal space (1000) of the inner pipe (4) through third openings (Third openings 723: Please see Grieswald Annotated Fig. 1 above) formed on the inner pipe (4), and a volume of the third resonant space (17) being set to reduce a third frequency [1].




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747